Citation Nr: 1731919	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  03-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for a colon disability resulting from VA gastrointestinal treatment in late 2000.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded the claim at issue in April 2007 and December 2009, and then denied the claim in June 2011.  The June 2011 decision was vacated pursuant to a December 2011 Joint Motion for Remand (JMR), which was granted in an order of the United States Court of Appeals for Veterans Claims (the Court) in January 2012.

The Board once again remanded the claim in May 2012, and subsequently the denied the claim in November 2013.  This November 2013 decision was also vacated, pursuant to a November 2014 JMR, which was implemented by an order of the Court that same month.  

In May 2015, the Board remanded the claim for further development.  After being readjudicated in a January 2017 supplemental statement of case (SSOC), the issue of entitlement to compensation under 38 U.S.C.A. § 1151 is once more before the Board.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2006.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

The Veteran has alleged that that VA was negligent or displayed the lack of proper skill in its care with regard to a November 2000 endoscopy procedure.  The May 2015 remand sought to obtain records related to the competence and complication rate specific to the Milwaukee VA Medical Center and the providers who performed the endoscopy procedure.  The remand specifically did not request quality assurance records as they had not been identified by the Veteran and his representative as potentially relevant evidence.  However, these records were specifically raised as potentially relevant evidence in the Veteran's March 2017 appellate brief.  The Veteran has requested that the claim be remanded to obtain these records.   

The Board finds that remand is warranted to attempt to obtain any relevant quality assurance reports, given the Veteran's request for such records and the possibility that such records, if available, may contain evidence relevant to the Veteran's claims.  VA's medical quality-assurance program consists of systemic healthcare reviews carried out by or for VA for the purpose of improving the quality of medical care or improving the utilization of healthcare resources in VA medical facilities.  Such data may relate to the structure, process, or outcome of healthcare provided to the Veteran.  38 U.S.C.A. § 17.500 (c) (2016).

Under 38 U.S.C.A. § 5705, records created as part of the medical quality-assurance program are confidential and access is limited.  VA quality-assurance records are not the outpatient or inpatient records generated to document the treatment provided to the Veteran.  Instead, these records are produced by VA, often in the form of peer review, to study outcomes at VA and determine if administrative action is needed to improve VA healthcare in the future.  The records are confidential to protect the identities of peer reviewers and promote frank discussion.  VA has put a procedure in place as outlined by the General Counsel in VAOPGCPREC 1-2011 to determine whether such records, if they exist, may be obtained and reviewed in a veteran's claim.

In VAOPGCPREC 1-2011, the VA General Counsel held that VA's duty to assist requires agencies of original jurisdiction (AOJ) and the Board to request access to any quality-assurance records relevant to a claim.  If the appropriate VHA officials deny the request, then VA General Counsel may be asked to make the determination.  If both VHA and VA General Counsel conclude the records are confidential and privileged, then neither the AOJ nor the Board may review the documents.

Given the above, a remand is necessary to determine whether quality-assurance records, if they exist in conjunction with the treatment received by the Veteran, which the Veteran alleges to be negligent or delivered with lack of proper skill, may be obtained and reviewed in the Veteran's claim.  If such records are available and obtained, the AOJ should determine whether further VA medical opinion is required concerning whether VA was negligent or displayed the lack of proper skill in its care of the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Request access to records of "quality-assurance review" or "focused review" as defined in 38 U.S.C.A. § 17.500 (c) conducted by the Milwaukee VA Medical Center or other VA entity as to the potential complications arising from the Veteran's endoscopy performed in November 2000, to include incidental perforation.

The letter requesting access to focused review should advise the appropriate official that in accordance with VAOPGCPREC 1-2011, if access is denied, the basis for the denial must be provided and the official must state whether the documents fall into one of the following three categories:

   a) Protected from disclosure by 38 U.S.C.A. § 5705;
	
b) Described and designated in advance of the activity at the facility level as protected in the facility quality assurance plan or other policy document in accordance with 38 C.F.R. § 17.501 (b); or,
	
c) The requested records or documents no longer exist or cannot be found.

Any response must be in writing and documented in the claims files.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159 (e).

If the appropriate VHA official confirms that such records exist, but are privileged under the Quality Assurance Act, then forward the request to the Office of the General Counsel.

If the appropriate VHA official and the General Counsel agree that the documents are privileged, this should be documented in the claims file.

If the VHA official and the General Counsel conclude that the records are not protected and access is granted, request the "quality-assurance review" and/or "focused review" records and associate any copies with the claims file.

2. If, and only, if any "quality-assurance review" or "focused review" records are obtained pursuant to the directive above, return the claims file, to include a copy of this remand, to the June 2016 VA examiner for an addendum opinion.  If the examiner who drafted the June 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. 

The examiner should review the claims folder, to include any newly associated "quality-assurance review" or "focused review" records, and note such review in the examination report.  After reviewing the claims file, the examiner should offer an opinion as to whether there was any carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA facility care or medical treatment by VA in the treatment of the Veteran, including incidental perforation during the Veteran's November 2000 endoscopy.















	(CONTINUED ON NEXT PAGE)


3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. Trueba
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




